***********
Upon review of the record including the pleadings from the Industrial Commission file, with reference to the errors assigned, and finding no good grounds to receive further evidence, or to rehear the parties or their representatives, the Full Commission upon reconsideration of the record and the pleadings, affirms and adopts the decision of the Deputy Commissioner and enters the following Order.
                               ***********
Plaintiff alleges that Defendant, through the actions of its personnel, has improperly forced him to take a farm work training class even though he is permanently disabled. Defendant filed a Motion to Dismiss and moved to dismiss Plaintiff's claim because, among other grounds, he alleged intentional conduct on the part of Defendant's employees and agents and Plaintiff's claim is frivolous. Defendant also seeks a "gatekeeper" order barring Plaintiff from filing any *Page 2 
further tort claims absent a certification from a member in good standing of the State Bar that such claim is not frivolous.
Plaintiff further alleged that Defendant's officials are running a "scam" to fill these classes so that they can continue to obtain funds from the federal government. Based upon his argument at the motions hearing, Plaintiff is alleging intentional conduct on the part of the Tillery officials.
The Industrial Commission does not have jurisdiction over claims arising from intentional acts. N.C. Gen. Stat. § 143-291(a);Guthrie v. State Ports Authority,307 N.C. 522, 299 S.E.2d 618 (1983). Therefore, this claim must be DISMISSED. N.C. Gen. Stat. § 143-291(a). Further, Plaintiff's claim is frivolous and should be dismissed on that ground as well. N.C. Gen. Stat. § 1-110.
                               ***********
Based upon the foregoing, it is ORDERED that:
1. Plaintiff's claim in I.C. No. TA-21291 is hereby DISMISSED WITH PREJUDICE.
2. N.C. Gen. Stat. § 1-110 provides an appropriate remedy to deal with frivolous claims.
3. No costs are assessed, as Plaintiff was permitted to file this claim in forma pauperis.
This the 16th day of August, 2010.
  S/___________________
  BERNADINE S. BALLANCE
  COMMISSIONER
CONCURRING:
S/___________________ STACI T. MEYER COMMISSIONER
S/___________________ DANNY L. McDONALD COMMISSIONER *Page 1